DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
A) the last sentence in paragraph [0047] appears to be incomplete; and
B) paragraph [0051] is confusing and it is unclear what Applicant is trying to disclose.  What is “a single series of opposed holding components”?  Is paragraph [0051] trying to say what is disclosed in paragraph [0053]?
Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites “such that the lips wedges against…”; it appears that this limitation contains a typographical error and should read “such that the lips wedge against”.
Claim 13 recites “wherein the abutting portion are flat”; it appears that this limitation contains a typographical error and should read “wherein the abutting portions are flat”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6 and 16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “wherein the body comprises abutting portions for abutting the paving stones outside the gap”.  Looking at Applicant’s figures, the only portions that abut the paving stones outside the gap are the interior face, which Applicant has already claimed in claim 1.  It is unclear whether Applicant is using two different names for the same part.  For purposes of examination, to be consistent with Applicant’s disclosure and drawings, it will be assumed that the abutting portions are part of the interior face, and not separate elements.
Claims 6 and 16 each recite “the bottom portion is separated from the bottom portion” in the last two lines.  This limitation does not make sense.  It is unclear whether Applicant intended “the bottom portion is separated from the top portion”.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., US 2006/0283117 A1.
Regarding claim 1, Williams teaches a fill blocker capable of being wedged against outer faces and between side faces of paving stones which are spaced apart thereby defining a gap between side faces, the fill blocker (Figure 5) comprising: 
- a body (11) comprising an interior face; and 
- a holding component, comprising: 
	- a stem (12) extending from the interior face; and 
	- a plurality of lips (13a) extending sideward from the stem, wherein the lips are sloped toward the interior face relative to the stem such that the lips are capable of wedging against the side faces of the paving stones when inserted in the gap with the interior face abutting against the outer faces thereby ensuring that the fill blocker remains in place while filling the gap with filling material.
Regarding claim 2, Williams’s body comprises abutting portions (ends of 11) capable of abutting the paving stones outside the gap.
Regarding claim 3, as shown in Figure 5, the lips (13a) are sloped toward the interior face as they extend sideway from the stem.
Regarding claim 4, Williams discloses the body (11) is made from a resiliently flexible material and is moved from a slightly domed configuration prior to installation to be substantially flat following installation ([0069]).  Therefore, the interior face comprises a substantially flat portion after installation and is thereby capable of aligning the outer faces of neighboring paving stones while closing the gap therebetween.
Regarding claim 8, Williams teaches a fill blocker capable of blocking a gap between two paving stones each having an outer face and a side face, wherein the side faces of respective paving stones face each other, the fill blocker (Figures 2a and 2b) comprising: 
- a body (11) comprising an interior face having two abutting portions and a fill-blocking portion therebetween (shown in Figures 2a and 2b); and 
- a holding component (12) extending from the interior face and capable of being wedged between the side faces, wherein when the holding component is capable of being inserted in a gap between the side faces and wedged therein the abutting portions are capable of abutting the outer faces of the paving stones.
Regarding claim 9, as shown in Figures 2a and 2b, the holding component (12) comprises deformable components (21, 22) capable of abutting the side faces of the paving stones (Figure 2a).
Regarding claim 10, as shown in Figures 2a and 2b, the holding component (12) comprises a stem extending from the interior face and wherein the deformable components (21, 22) extend from the stem.
Regarding claim 11, as shown in Figures 2a and 2b, the deformable components comprise a plurality of lips extending from the stem.
Regarding claim 12, as shown in Figures 2a and 2b, the lips are sloped toward the interior face as they extend sideway from the stem.
Regarding claim 13, as shown in Figure 2b, the abutting portions are flat (after installation).
Regarding claim 18, as shown in Figures 2a and 2b, the fill blocker is a unibody.
Regarding claim 19, as shown in Figures 2a and 2b, the fill-blocking portion defines an unbroken surface.
Regarding claim 20, Williams teaches a fill blocker capable of being wedged between faces of paving stones which are spaced apart thereby defining a gap therebetween, the fill blocker (Figures 2a and 2b) comprising: 
- a body (11) comprising an interior face; and 
- a holding component, comprising a stem (12) extending substantially perpendicularly from the interior face; 
wherein the stem is capable of wedging against the faces of the paving stones when inserted in the gap thereby ensuring that the fill blocker remains in place while filling the gap with filling material.
Claims 8-10, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., US 2006/0283117 A1 (alternate rejection using a different embodiment).
Regarding claim 8, Williams teaches a fill blocker capable of blocking a gap between two paving stones each having an outer face and a side face, wherein the side faces of respective paving stones face each other, the fill blocker (Figures 4a and 4b) comprising: 
- a body (101) comprising an interior face having two abutting portions and a fill-blocking portion therebetween (shown in Figures 4a and 4b); and 
- a holding component (102a, 102b) extending from the interior face and capable of being wedged between the side faces, wherein when the holding component is capable of being inserted in a gap between the side faces and wedged therein the abutting portions are capable of abutting the outer faces of the paving stones.
Regarding claim 9, as shown in Figures 4a and 4b, the holding component (102a, 102b) comprises deformable components (103) capable of abutting the side faces of the paving stones (Figure 4a).
Regarding claim 10, as shown in Figures 4a and 4b, the holding component comprises a stem extending from the interior face and wherein the deformable components extend from the stem.
Regarding claim 13, as shown in Figure 4b, the abutting portions are flat.
Regarding claim 17, as shown in Figures 4a and 4b, the holding component comprises a pair of stems (102a, 102b) having an acute angle greater than zero degree therebetween.
Regarding claim 18, as shown in Figures 4a and 4b, the fill blocker is a unibody.
Regarding claim 19, as shown in Figures 4a and 4b, the fill-blocking portion defines an unbroken surface.
Claims 1-6, 8, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 200385053 Y1 (hereinafter will be referred to as KR 053).
Regarding claim 1, KR 053 teaches a fill blocker capable of being wedged against outer faces and between side faces of paving stones which are spaced apart thereby defining a gap between side faces, the fill blocker (Figure 2) comprising: 
- a body (31+32+33) comprising an interior face; and 
- a holding component, comprising: 
	- a stem (40) extending from the interior face; and 
	- a plurality of lips (unnumbered, clearly shown in Figure 2) extending sideward from the stem, wherein the lips are sloped toward the interior face relative to the stem such that the lips are capable of wedging against the side faces of the paving stones when inserted in the gap with the interior face abutting against the outer faces thereby ensuring that the fill blocker remains in place while filling the gap with filling material.
Regarding claim 2, as shown in Figure 2, the body comprises abutting portions (interior surface of 31) capable of abutting the paving stones outside the gap.
Regarding claim 3, as shown in Figure 2, the lips (unnumbered) are sloped toward the interior face as they extend sideway from the stem.
Regarding claim 4, as shown in Figure 2, the interior face (interior surface of 31) comprises a substantially flat portion thereby aligning the outer faces of neighboring paving stones while closing the gap therebetween.
Regarding claim 5, as shown in Figure 2, the body further comprises a top portion and a bottom portion and a trench area between the top portion and the bottom portion.
Regarding claim 6, since anything is breakable and cuttable (with the right tool), the fill blocker of claim 5 includes the limitation that once the trench area is broken or cut, the bottom portion is separated from the top portion.
Regarding claim 8, KR 053 teaches a fill blocker capable of blocking a gap between two paving stones each having an outer face and a side face, wherein the side faces of respective paving stones face each other, the fill blocker (Figure 2) comprising: 
- a body (31+32+33) comprising an interior face having two abutting portions (free portions of interior surface of 31) and a fill-blocking portion therebetween; and 
- a holding component (40) extending from the interior face capable of being wedged between the side faces, wherein when the holding component is capable of being inserted in a gap between the side faces and wedged therein, the abutting portions capable of abutting the outer faces of the paving stones.
Regarding claim 14, as shown in Figure 2, the body further comprises a top portion (near 31) and a bottom portion (near free ends of 32, 40, and 33) and a trench area (free space between 32 and 33; or free space between 32 and 40) between the top portion and the bottom portion.
Regarding claim 15, since the top portion is bound with a solid wall of 31 and the bottom portion only has free ends and no bottom wall, the bottom portion is flexible relative to the top portion.
Regarding claim 16, since anything is breakable and cuttable (with the right tool), the fill blocker of claim 14 includes the limitation that once the trench area is broken or cut, the bottom portion is separated from the top portion.
Regarding claim 18, as shown in Figure 2, the fill blocker is a unibody.
Regarding claim 19, as shown in Figure 2, the fill-blocking portion defines an unbroken surface.
Regarding claim 20, KR 053 teaches a fill blocker capable of being wedged between faces of paving stones which are spaced apart thereby defining a gap therebetween, the fill blocker comprising: 
- a body (31) comprising an interior face; and 
- a holding component (40), comprising a stem extending substantially perpendicularly from the interior face (clearly shown in Figure 2); 
wherein the stem is capable of wedging against against the faces of the paving stones when inserted in the gap thereby ensuring that the fill blocker remains in place while filling the gap with filling material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied above to claim 1 using Figures 2a and 2b, alone.
Regarding claim 7, Williams shows one stem with a plurality of lips extending sideways from the stem in Figures 2a and 2b.  Williams also shows an alternate embodiment in Figures 4a and 4b in which there are two stems.  Lacking criticality in the number of stems, and since it has been held that duplication of parts for a multiplied effect has been held to be an obvious modification, it would have been obvious to one of ordinary skill in the art to modify Williams’s stem in view of both embodiments to comprise a second stem to be able to fill a larger gap.  In view of Williams showing in Figure 4b that the two stems have an acute angle greater than zero degree therebetween, it would have been obvious to one of ordinary skill in the art to modify the two stems of the resulting combination to also have an acute angle greater than zero degree therebetween based on obvious design choice in view of what is suggested by Williams.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  GB 2 303 649 A and GB 2 228 953 A are cited for the teachings of a spacing unit between paving units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671